Citation Nr: 0332197	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for PTSD.  

It is noted that the claim of service connection for PTSD has 
been previously considered and denied.  Absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  In 
the rating decision on appeal, it does not appear that the RO 
considered whether new and material evidence had been 
submitted prior to adjudicating the veteran's claim on the 
merits.  Regardless of the actions of the RO, however, the 
Board is obligated by statute to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been framed as 
set forth on the cover page of this decision.


FINDINGS OF FACT

1.  In a May 1999 decision, the Board denied service 
connection for PTSD.  

2.  The veteran was notified of this decision, as well as of 
his procedural and appellate rights, but he did not appeal 
within the applicable time period.  

3.  The evidence added to the record since the final May 1999 
Board decision is significant enough that it must be 
considered to fairly decide the merits of the claim of 
service connection for PTSD.



CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA) with regard to the issue 
on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board finds, given the favorable 
decision below, that no further action pertinent to the issue 
resolved in this decision is required.

I.  Factual Background

A review of the record shows that the veteran was assigned to 
Vietnam from December 1968 to December 1969.  During that 
time, his military occupational specialty (MOS) was 76A10, 
supply clerk.  In July 1995, he completed a comprehensive 
military history.  He stated he worked in supply, and on 
convoys.  Convoys, he indicated, were the only type of 
operations in which he was involved.  He reported two friends 
who were killed in Vietnam, but indicated that they were 
killed before he got to Vietnam.  He indicated that his duty 
station was Cam Ranh Bay and that it was mortared once while 
he was there.  He indicated that he never really saw the 
enemy except when they tried to get into the camp or were 
dead.

The veteran's service medical records include a psychiatric 
evaluation in November 1969, which was ordered as a result of 
his poor performance and discipline record, including six 
Article 15's.  A pre-service history of disciplinary problems 
in school and run-ins with the law was noted by the examiner.  
The examiner found no evidence of psychosis or neurosis.  The 
diagnosis was passive-aggressive reaction.

According to a June 1976 VA psychiatric examination, the 
veteran was initially hospitalized at a VA facility in May 
1976.  The veteran evidently informed the examiner that he 
did not have significant difficulty during his military 
service.  Vietnam was not mentioned.  The examiner's 
diagnosis was schizophrenic reaction.

Of record are reports of outpatient treatment afforded the 
veteran for a number of complaints.  The assessment when he 
was seen in July 1995 was questionable psychosis.  A social 
work service note the next day indicated that the veteran was 
seeking outpatient treatment for an alcohol problem and 
marital problems, and was not in need of hospitalization at 
that time.  A combat history was reported when the veteran 
was seen at the end of July 1995.  The assessment included 
PTSD with psychotic features; alcohol dependence; marijuana 
abuse; cocaine dependence (in remission); marital conflict; 
and nicotine dependence.  When he was seen in August 1995, a 
similar assessment was made.  During treatment in August 1995 
and May 1996, the diagnoses included alcohol abuse.  The 
assessment, when he was seen in May 1996, was rule out 
psychosis versus PTSD.  In April 1997, the assessment was 
alcohol dependence.  Subsequent reports of treatment for 
alcohol dependence are of record.

Also of record are reports of private medical treatment 
afforded the veteran, principally for physical disabilities.  
In an October 1996 note, the impression included alcohol 
abuse.

The veteran was afforded a VA medical examination in October 
1997.  Reference was made to the veteran's statement of 
military history, and the examiner particularly noted that 
the veteran did not speak of incidents such as the claimed 
mortaring with a sense of horror, helplessness or intense 
fear.  It was noted that the veteran had stopped working in 
1996 due to a dislocated disc in his back.  He complained of 
nightmares of people trying to get him, but none of the 
dreams was combat related.  He could not sleep unless he 
drank alcohol, because voices kept him awake; however, the 
voices stopped when he stopped drinking alcohol.  He denied 
symptoms of depression or suicidal ideation, but believed 
that people could read his thoughts.  Examination revealed 
that he was mildly disheveled, energetic and maintained good 
eye contact.  His speech was normal in rate, rhythm and 
volume.  Thought processes were coherent, illogical and goal 
directed.  Thought content was positive for paranoid 
delusions and thought broadcasting, but negative for current 
auditory or visual hallucinations.  Mood was euthymic, and 
his affect was mobile and congruent.  The diagnoses were 
alcohol dependence; marijuana and cocaine abuse; heroin abuse 
in sustained full remission; and substance induced psychotic 
disorder with multiple substances with delusions and 
hallucinations.  There was no evidence under any of the 
criteria for PTSD.  The veteran's basis for believing that he 
had PTSD seemed to be his perception that his problems began 
after leaving the military.  The examiner believed that the 
veteran's problems were primarily substance related.

Based on the evidence set forth above, in a May 1999 
decision, the Board denied service connection for PTSD.  In 
its decision, the Board noted that under criteria then in 
effect, there were three requisite elements for eligibility 
for service connection for PTSD:  (1) A current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1996); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  Applying the evidence of record to the 
applicable legal provisions, the Board determined that 
service connection was not warranted as there was no clear 
diagnosis of PTSD.  

In June 2000, veteran submitted an application to reopen his 
claim of service connection for PTSD.  

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).

Although regulations implementing the VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) 
(2003).  As the veteran's claim to reopen was already pending 
on the effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

III.  Analysis

As set forth above, in a final May 1999 decision, the Board 
denied service connection for PTSD on the basis that the 
evidence of record did not show a clear diagnosis of PTSD.  

The evidence added to the record since the Board's final May 
1999 decision includes additional "stressors" claimed by 
the veteran, such as seeing "massive" numbers of corpses 
and "body bags" in Vietnam, driving in a convoy in which 
the truck in front of him hit a land mine and caused numerous 
injuries, and seeing maimed and naked Vietnamese children.  
The veteran also indicated that, while he was in Vietnam, he 
learned of the death of a friend by a sniper.  

These statements are certainly new in that they were not 
previously of record.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that in determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  Thus, the Board must presume that these 
stressor statements are true, for the limited purpose of 
determining whether new and material evidence has been 
submitted.  

In addition to these new stressor statements, the Board notes 
that the record now includes VA clinical records and a June 
2001 VA psychiatric examination report showing diagnoses of 
PTSD based on these claimed stressors.  Given the nature of 
this claim, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
Thus, the Board finds that the reopening requirements have 
been met.  Nonetheless, as set forth in more detail below, 
the Board finds that additional evidentiary development is 
necessary, prior to addressing the merits of the claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The veteran claims that he has PTSD as a result of in-service 
stressors he experienced while stationed in Vietnam.  These 
claimed stressors were outlined by the veteran in August 1997 
and January 2001 statements.   He has also reported 
additional stressors in clinical settings.   

In that regard, it is noted that the service records 
assembled on appeal do not show that the veteran participated 
in combat during service.  See VA O.G.C. Prec. Op. No. 12-99, 
65 Fed. Reg. 6,256-58 (2000) (defining "engaged in combat 
with the enemy.").  

The Court has held that where, as here, a veteran did not 
engage in combat with the enemy, his uncorroborated  
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible supporting evidence 
to corroborate his testimony as to the occurrence of the 
claimed stressors.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 
3.304(f) (2003).  Additional development is therefore 
required.  

In that regard, the Board observes that the overwhelming 
majority of stressors claimed by the veteran have been 
extremely vague as to details such as time, place, or persons 
involved.  The veteran, however, has also claimed that his 
base came under mortar and rocket attacks during his tour of 
duty in Vietnam.  The Board notes that the Court has provided 
guidance in the verification of some types of likely 
noncombat stressors during certain combat zone operations, 
including the verification, by unit history, of a veteran's 
depiction of rocket attacks.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (records supporting Marine veteran's 
statements of rocket attacks at Da Nang sufficient 
corroboration of noncombat stressor evidence showing 
independent evidence of stressful event).

In view of the foregoing, this matter is remanded for the 
following actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  The RO should contact the veteran and 
afford him the opportunity to provide any 
specific information about the stressful 
events he claims caused his PTSD, 
including the dates, unit of assignment 
at the time of the claimed stressor, and 
the names of any service members who were 
also involved in the claimed events.  The 
RO should forward this information, as 
well as any additional documents deemed 
necessary, to the U.S. Armed Services 
Center for Unit Records Research 
(USASCURR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran.  If referral to USASCURR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263- 64 
(1992).  All attempts to obtain the 
records should be documented in the  
claims file.

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By  
this remand, the Board intimates no opinion as to any final  
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



